PER CURIAM.
Brent Smith appeals the sentence he received after his probation was revoked. He contends the trial court did not award him the appropriate amount of credit for time served on the incarcerative portion of his probationary split sentence pursuant to Tripp v. State, 622 So.2d 941 (Fla.1993). The written sentence reflects that the only credit for time served awarded Smith was for time spent in jail awaiting imposition of the present sentence. The provision on the written sentence directing that Smith be allowed credit for all time previously served in the Department of Corrections was not marked. At sentencing, however, the trial court directed that Smith be given credit for time served as well as for any gain time to which he might be entitled.
Accordingly, we remand this case for correction of the written sentence to comport with the trial court’s oral pronouncement at sentencing.
Affirmed but remanded for correction of sentence.
LAZZARA, A.C.J., and FULMER and WHATLEY, JJ., concur.